Exhibit 15.2 Consent of Independent Registered Public Accounting Firm We have issued our reports dated June 22, 2011 with respect to the consolidated financial statements and internal controls over financial reporting included in the Annual Report of Jinpan International Limited on Form 20-F for the year ended December 31, 2010. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Jinpan International Limited on Form F-3 (No. 333-140094, effective January 19, 2007), Form S-8 (No. 333-140109, effective January 19, 2007), and Form F-3 (No. 333-151817, effective September 8, 2008). /s/ Grant Thornton Shanghai, The People’s Republic of China June 22, 2011
